Case 8:20-cv-00594-CEH-AEP Document 22 Filed 08/28/20 Page 1 of 2 PageID 71




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

BETH BECKER,

       Plaintiff,

v.                                                               Case No: 8:20-cv-594-T-36AEP

ST. PETERSBURG COLLEGE BOARD
OF TRUSTEES,

      Defendant.
___________________________________/

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Anthony E. Porcelli on August 3, 2020 (Doc. 21).            In the Report and

Recommendation, Magistrate Judge Porcelli recommends that the Court grant the parties' Joint

Motion for Approval of Settlement Agreement and Dismissal with Prejudice (Doc. 20). All parties

were furnished copies of the Report and Recommendation and were afforded the opportunity to

file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 21) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     The parties’ Joint Motion for Approval of Settlement Agreement and Dismissal

               with Prejudice (Doc. 20) is GRANTED. The Settlement Agreement (Doc. 20 - Ex.
Case 8:20-cv-00594-CEH-AEP Document 22 Filed 08/28/20 Page 2 of 2 PageID 72




             A) is APPROVED, as it constitutes a fair and reasonable resolution of a bona fide

             dispute. The parties shall comply with the terms of the Settlement Agreement.

      (3)    This action is DISMISSED, with prejudice.

      (4)    The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED in Tampa, Florida on August 28, 2020.




Copies to:
The Honorable Anthony E. Porcelli
Counsel of Record




                                               2
